Title: Instructions to Colonel Christopher Greene, 8 October 1777
From: Washington, George,Hamilton, Alexander
To: Greene, Christopher



Sir,
Head Quarters [Perkiomen, Pa.] October [8]th 1777

I have directed General Varnum to send your regiment and that of Colonel Angel to Red bank, by a rout which has been marked out to him. The command of that detachment will of course devolve upon you; with which you will proceed with all expedition and throw your self into that place. When you arrive there you will immediately communicate your arrival to Col: Smith, commander of the Garrison at Fort Mifflin, and Commodore Hazelwood, commander of the fleet in the river. You are to cooperate with them in every measure necessary for the defence of the obstructions in the river and to counteract every attempt the enemy may make for their removal. You will find a very good fortification at Red-bank; but if any thing should be requisite to render it stronger or proportion it to the size of your garrison, you will have it done. The cannon you will stand in need of, as much as can be spared will be furnished from the Gallies and Fort Mifflin; from whence also you will derive supplies of military stores. Capt. Blewer is charged with supplying provisions, you will apply to him for what you want; and as this is a matter on which much depends, I would wish you to inform yourself what stock there is, and to promote every precaution in securing a sufficiency. I have sent Capt. Du Plessis with some officers and men to take the immediate direction of the Artillery for your garrison. He is also to superintend any works that may be wanted. If there should be any deficiency of men for the artillery, the security of the garrison will require you to assist him with a few additionals from your detachment.

You should lose not a moments time in getting to the place of your destination and making every proper preparation for its defence. Any delay might give the enemy an opportunity of getting there before you; which could not fail being of the most fatal consequence. If in the progress of your march you should fall in with any detachment of the enemy bending towards the same object & likely to gain it before you and from intelligence should have reason to think yourself equal to the task, you will by all means attack them, and endeavour by that mean to disappoint their design. I have written to General Newcomb of the Jersey militia to give you all the aid in his power, for which you will accordingly apply, when necessary.
Upon the whole Sir, you will be pleased to remember that the post with which you are now intrusted is of the utmost importance to America, and demands every exertion you are capable of, for its security and defence. The whole defence of the Delaware absolutely depends on it, and consequently all the enemy’s hopes of keeping Philadelphia, and finally succeeding in the object of the present campaign. Influenced by these considerations, I doubt not your regard to the service and your own reputation, will prompt you to every possible effort to accomplish the important end of your trust and frustrate the intentions of the enemy. Given at Head Qrs this 8th day of October 1777.
